DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the RCE filed on 30 November 2020.
2.  Claims 16-30 are pending in the application.
3.  Claims 16-30 have been allowed.
4.  Claims 1-15 have been cancelled.
Continued Examination Under 37 CFR 1.114
5.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2020 has been entered.
 Allowable Subject Matter
6.  Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 30 November 2020 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the feature of “wherein, while the communication device outputs data received from the second communication terminal that has established the connection with the communication device and upon receiving, by the communication device, the command from the first communication terminal, the communication device is configured to control how to display the data received from the second communication terminal while maintaining the connection with the second communication terminal”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Birkler et al US 2014/0197232 A1 directed to a server in a communications network that establishes a communication channel between a user’s device and another device having a display [abstract].
B.  Lieb et al US 2014/0164930 A1 directed to providing authentication information from a user of a mobile computing device to the presentation server, causing the presentation server to provide a view of a presentation to a viewer device via viewer link, wherein the presentation is stored on the presentation server [abstract].
C.  Harrison et al US 2013/0143651 A1 directed to techniques and tools for controlling public output devices with client devices over a network [abstract].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492